DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 9 (and the dependent claims) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12 and 20  recites the limitation "the second transport block" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24, the claim states the base station compares a quantity of UEs to a threshold, where first UL scheduling is selected when UE quantity is greater or equal to a threshold and second UL scheduling is selected when UE quantity is lower than the threshold but there is no support for this.  In Para [0139] of the specification it states: the base station selects first uplink scheduling when quantity of UEs is less than or equal to the threshold and selects second scheduling when quantity of UEs is greater than the threshold.  Therefore, Applicant appears to claim the conditions backwards which is not supported in the original specification.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16, 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal et al (US 2018/0324854, hereinafter Phuyal, claiming priority date of provisional application 62/501,358) and in view Bertrand et al (US 2010/0074130, hereinafter Bertrand).

Regarding claim 1, Phuyal discloses a method comprising: receiving, by a base station, a first random access request from a terminal device, wherein the random access request is used to request first uplink scheduling information that indicates a user transmits data in Msg 3 (UE selects PRACH resource based on amount of data to transmit for Msg 1 (i.e. RA request), Para [0095], UE transmits Msg 1 to BS, Para [0096], UE selects PRACH resource with intention to transmit data in Msg 3, Fig. 10);											sending, by the base station, a first random access response to the terminal device in response to the first random access request, wherein the first random access response carries the first uplink scheduling information that indicates the terminal device uses first resources to transmit Msg 3, and the first resource is used to transmit both signaling and the first user data (UE receives RAR from the BS containing UL grant to enable transmission of Msg 3 with data, Para [0097]); 			receiving, by the base station, the Msg 3 including both the signaling and the first user data from the terminal device (UE transmits Msg 3 to the BS with data and signaling information, Para [0098]);													sending, by the base station, the first user data to a mobility management entity (the BS forwards user data to the MME, Para [0100]); receiving, by the base station, an end indication from the mobility management entity (the MME sends ACK to the BS with indication if there is DL data for the UE, Para [0119], in this case there is no data for the UE.  See Fig. 11 from provisional application 62/501,358);										but does not explicitly disclose the RA request is used to request uplink scheduling information that indicates the terminal device uses a first transport block to transmit first user data in Msg 3 nor explicitly disclose the first transport block.  Bertrand discloses UE forms the preamble in order to convey the preferred message 3 size to the nodeB, Para [0065] and UE sends random access request containing indication of the selected TB size, claim 1 and Msg 3 is therefore transmitted with a transport block.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bertrand in the system of Phuyal in order to avoid imposing a restrictive TBS for message 3 to all UEs.
Regarding claim 9, Phuyal discloses a method comprising: receiving, by a base station, a first random access request from a terminal device, wherein the random access request is used to request first uplink scheduling information that indicates a user transmits data in Msg 3 (UE selects PRACH resource based on amount of data to transmit for Msg 1 (i.e. RA request), Para [0095], UE transmits Msg 1 to BS, Para [0096], UE selects PRACH resource with intention to transmit data in Msg 3, Fig. 10);											sending, by the base station, a first random access response to the terminal device in response to the first random access request, wherein the first random access response carries the first uplink scheduling information that indicates the terminal device uses first resources to transmit Msg 3, and the first resource is used to transmit both signaling and the first user data (UE receives RAR from the BS containing UL grant to enable transmission of Msg 3 with data, Para [0097]); 			receiving, by the base station, the Msg 3 including both the signaling and the first user data from the terminal device (UE transmits Msg 3 to the BS with data and signaling information, Para [0098]);													sending, by the base station, the first user data to a mobility management entity, where the MME receives the data (the BS forwards user data to the MME, Para [0100]); receiving, by the base station, an end indication from the mobility management entity, where the MME transmits the end indication (the MME sends ACK to the BS with indication if there is DL data for the UE, Para [0119], in this case there is no data for the UE.  See Fig. 11 from provisional application 62/501,358);											but does not explicitly disclose the RA request is used to request uplink scheduling information that indicates the terminal device uses a first transport block to transmit first user data in Msg 3 nor explicitly disclose the first transport block.  Bertrand discloses UE forms the preamble in order to convey the preferred message 3 size to the nodeB, Para [0065] and UE sends random access request containing indication of the selected TB size, claim 1 and Msg 3 is therefore transmitted with a transport block.
Regarding claim 16, Phuyal discloses the method according to claim 9, further comprising: sending, by the data transmission apparatus, the Msg 3 to the base station, wherein the Msg 3 carries the user data and an identifier of the user equipment (Msg 3 has user data and UE ID, Para [0098]).  
Regarding claim 17, Phuyal discloses a data transmission apparatus (BS, Fig. 6) comprising: at least one processor and memory storing computer-executable instructions executed by the at least one processor (memory and processor, Fig. 6), causing the data apparatus to: receiving, by a base station, a first random access request from a terminal device, wherein the random access request is used to request first uplink scheduling information that indicates a user transmits data in Msg 3 (UE selects PRACH resource based on amount of data to transmit for Msg 1 (i.e. RA request), Para [0095], UE transmits Msg 1 to BS, Para [0096], UE selects PRACH resource with intention to transmit data in Msg 3, Fig. 10);										sending, by the base station, a first random access response to the terminal device in response to the first random access request, wherein the first random access response carries the first uplink scheduling information that indicates the terminal device uses first resources to transmit Msg 3, and the first resource is used to transmit both signaling and the first user data (UE receives RAR from the BS containing UL grant to enable transmission of Msg 3 with data, Para [0097]); 			receiving, by the base station, the Msg 3 including both the signaling and the first user data from the terminal device (UE transmits Msg 3 to the BS with data and signaling information, Para [0098]);													sending, by the base station, the first user data to a mobility management entity, where the MME receives the data (the BS forwards user data to the MME, Para [0100]); receiving, by the base station, an end indication from the mobility management entity, where the MME transmits the end indication (the MME sends ACK to the BS with indication if there is DL data for the UE, Para [0119], in this case there is no data for the UE.  See Fig. 11 from provisional application 62/501,358);											but does not explicitly disclose the RA request is used to request uplink scheduling information that indicates the terminal device uses a first transport block to transmit first user data in Msg 3 nor explicitly disclose the first transport block.  Bertrand discloses UE forms the preamble in order to convey the preferred message 3 size to the nodeB, Para [0065] and UE sends random access request containing indication of the selected TB size, claim 1 and Msg 3 is therefore transmitted with a transport block.
Regarding claim 21, Phuyal discloses the method according to claim 1, further comprising: sending, a Msg 4, including the end indication and/or third user data to the terminal (Msg 4 can include the ACK from MME, Para [0120]).
Regarding claim 24, Phuyal discloses the method according to claim 1, further comprising: comparing, by the base station, a quantity of user equipments to a preset threshold; selecting, by the base station, the first uplink scheduling information after the quantity of user equipments is greater than or equal to the preset threshold; selecting, by the base station, the second uplink scheduling information after the quantity of user equipment is less than the preset threshold (the BS can grant the larger or smaller grant size and can make the decision based on likelihood of collisions which is based on the number of active UEs, Para [0106], therefore obvious to one of ordinary skill selecting first or second UL scheduling (grant size) can be based on number of UEs).

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal, in view Bertrand and in view of Applicant Admitted Prior Art (hereinafter AAPA).

Regarding claims 4, 12 and 20, AAPA discloses the method according to claim 1/9, wherein the size of the second transport block is 88 bits (transport block is 88 bits, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by AAPA in the system of Phuyal in view of Bertrand in order to successfully allocate an appropriate transport block size.


Allowable Subject Matter
Claims 2, 5, 6, 10, 13, 14, 18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant has amended the limitations to overcome the prior art.  In response, to the amendments the rejection has changed and includes a new primary reference, making arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461